DETAILED ACTION
This office action is responsive to the amendment filed March 22, 2022. Claim 1 was amended. Claims 1-5 and 7-9 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendment of March 22, 2022, while appearing at first glance to be minor and editorial in nature, has changed the scope of all pending claims. Examiner previously understood claim 1 to require integrated torque protection, and torque causing shearing of a portion of the screw (as a separate functional limitation). As clarified in the amendment to include the words “such that”, it has become clear that the integrated torque protection is, in fact, the shearing/break off/pressed flat limitation was, the same as the integrated torque protection. As such, examiner’s prior understandings of what was claimed were incorrect, as compared to what is presently claimed. It is proper to make this office action final even though new art is cited, since scope of all claims has been changed, and examiner’s understanding of the invention has been altered commensurate with the amended claim language. 
The prior rejection of claims 1-5 and 7-9 under 35 USC 112(b) was overcome by the amendment. 
The prior rejection of claims 1-5 and 7-9 under 35 USC 103 was overcome by the amendment. However, examiner wishes to address some of the arguments which he believes raised issues that he did not find persuasive, and may arise again during prosecution. 
The arguments stated at p.6 that the screw did not include “two screw drives incorporated in a screw head”, and posited that the second socket was actually positioned in the shank portion of the screw. Examiner agrees that a portion of the second drive was also located in the head of the screw. This line of argument was not considered to be persuasive. 
All of the arguments related to integrated torque protection are considered moot since that limitation was clarified to mean something distinct in the amendment. The amended scope necessitated the newly presented rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “the screw shaft” and “the thread” which limitation lacks antecedent basis. Clarification is required. 
Claim 2 makes mention of only a single one of the alternatives provided in claim 1 – claim 2 discusses points which were broken off (line 4).  However, claim 1 provided for points which were broken off, or sheared, or pressed flat (line 11). As such, in any circumstance where one of the alternatives was met other than ‘broken off’, claim 2 lacks antecedent basis. Correction is required.
Claims 4 and 8 require “the diameter”; “the depth”; “the thickness”, “the torque protection points”, “the height”, “the residual height”, “the diameter of the drilled hole”, and “the drilled hole”, which limitations all lack antecedent basis in the claims.  (Claim 8 includes additional limitations which lack antecedent basis). 
Additionally, claim 4 teaches a single drilled hole. It is unclear as claimed if this is intended to be a drilled hole in each of the points, or a single drilled hole. Clarification is required. Examiner presumes this to be a hole in each of the points based on the disclosure esp. fig. 9. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanback (US 3,865,007).
Regarding claim 1, Stanback teaches a screw 10 having a screw drive 14 comprising:
two screw drives 16/18 incorporated in a screw head (note definition at end of this rejection), wherein a first screw drive 18 is an internal polygonal drive, and 
a second screw drive 16 is an internal multilobular drive (cylindrical portion including three nubs 20; considered to be in the form of “lobes”), 
wherein 
the internal multilobular drive 16 is a screw drive in the form of a multi-ray star (see discussion below), in which the rays are formed in the shape of rounded points as seen in fig. 2, and 
the first and second screw drives 18/16 comprise an integrated torque protection such that when a torque adapted to the design of the screw is exceeded, the points of nubs 20 enabling the drive shear to prevent damage to the thread and the screw shaft (col. 2, lines 47-50).
Discussion of alternatives in the claims
	Examiner notes that once a first alternative limitation is met, the additional alternatives need not be considered for the claim language to be met. 
Definition of “screw head”
Examiner notes the following commonly used definition of the term “screw head” in making this rejection: “the head or top of a screw having a slot for the end of a screwdriver” (Collins Dictionary, 2022). There is no reason the portion including both of the recess portions cannot be considered the screw head in light of this definition. 
Multi-ray star
	Examiner looks to applicant’s disclosure for clarification. Examiner has evaluated the figures for examples of what is encompassed within the multi-ray star design and notes that a recess including six protrusions therein as at fig. 3; and a recess with four protrusions therein in fig. 5; are both considered multi-ray star designs. There is no reason that a recess as in Stanback including yet another small number (three) of protrusions cannot be considered a multi-ray star, as presently claimed. 
Regarding claim 2, the multilobular drive 16 is attached to the polygonal drive 18 such that when the points of the multilobular drive break off on account of the maximum torque being exceeded, the polygonal drive is preserved (col. 2, lines 51-54). 
Regarding claim 3, the internal polygonal drive 18 is in the form of an internal hexagonal drive. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanback.
Regarding claims 5 and 7, Stanback teaches the limitations of claim 1, but is silent as to the material of the screw. Examiner presumes the screw to be made of metal; and the screw drive portions to be made of metal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the drive portions of metal, and the screw of magnesium alloy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  

Allowable Subject Matter
Claims 4, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 4 and 8 require inclusion of “drilled hole” in the points, which limitation is not found in the prior art, and is not an obvious modification to the prior art, in view of art discovered. It appears that inclusion of this feature into the independent claim will be sufficient to overcome Stanback, the closest discovered prior art. These claims cannot be allowed until such time as the outstanding rejections under 35 USC 112(b) are overcome. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799